Citation Nr: 1202914	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to March 27, 2007, for the award of a 100 percent rating for posttraumatic stress disorder (PTSD). 

2.  Whether there was clear and unmistakable error (CUE) in the September 2004 rating decision that denied entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

In November 2010, the Board remanded matter of entitlement to an effective date prior to March 27, 2007, for the award of a 100 percent rating for PTSD to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

The issue of whether there was CUE in the September 2004 rating decision that denied entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The record includes no factually ascertainable evidence demonstrating that a 100 percent rating for the Veteran's service-connected PTSD was warranted prior to March 27, 2007; and, there is no evidence of any earlier pending formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 27, 2007, for the assignment of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in April 2007 and January 2008.  The pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

In a September 2007 rating decision, the RO awarded the Veteran a 100 percent rating for the Veteran's service-connected PTSD, effective March 27, 2007.  In a June 2008 rating decision, the RO denied entitlement to an earlier effective date for the evaluation of PTSD.  The Veteran appealed the assignment of the effective date for the 100 percent rating for PTSD.

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective date for the award listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

With respect to the Dingess requirements, in January 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel record, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted multiple written statements discussing his contentions as well as testified at a Board videoconference hearing in front of the undersigned in June 2010.  

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable".  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

Under Diagnostic Code 9411, a 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or serious impairment in social, occupational or school functioning, (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen.  Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1). 

Factual Background and Analysis

The Veteran has asserted that the effective date for his 100 percent rating for service-connected PTSD should go back to 2004.

Historically, the Veteran submitted a claim for entitlement to service connection for PTSD in May 2004.  The RO denied entitlement to service connection for PTSD in a September 2004 rating decision.  

In October 2004, the Veteran requested reconsideration of his claim of entitlement to service connection for PTSD.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD.  Service connection for PTSD was denied again in an October 2005 rating decision. 

VA treatment records dated from 2002 to 2005 detailed findings of major depressive disorder, anxiety disorder NOS, and PTSD as well as complaints of anxiety, panic attacks, nightmares, sleep impairment, poor memory and concentration, flashbacks, irritable mood, intact judgment and insight, cessation of work, divorce, restlessness, guilt, fatigue, helplessness, decreased interest, depression, social impairment, and pressed speech.  The Veteran was shown to receive psychotherapy and prescription drugs to treat his psychiatric symptomatology.

Thereafter, the Veteran submitted another claim for entitlement to service connection for PTSD on February 17, 2006.  In a September 2006 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 17, 2006.  The RO also assigned a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.29, based on the need for hospital treatment, effective July 19, 2006.  The 30 percent rating was continued from September 1, 2006, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran was notified of this decision and of his appellate rights by letter dated in October 2006.  Evidence of record received in October 2006 indicated that the Veteran sought an increased evaluation as well as an earlier effective date for his PTSD back to August 2004.  However, in a November 2006 VA Form 119 (Report of Contact), the Veteran stated that he wished to withdraw his claim/appeal.  Thus, as he did not perfect an appeal to the September 2006 rating decision, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable). 

VA treatment records dated from January 2005 to March 2007 detailed findings of moderate major depressive disorder, anxiety disorder NOS, dysthymic disorder, and severe PTSD as well as complaints of anxiety, panic attacks, nightmares, sleep impairment, flashbacks, irritable mood, intact judgment and insight, depression, normal speech and thought processes, adequate attention/memory/insight/judgment, intermittent suicidal ideation, and social impairment.  He was admitted to an intensive six week VA inpatient program in July 2006.  In September 2006, the Veteran reported a tangible improvement in his depression.  GAF scores of 50 (May 2005), 55 to 60 (March and April 2006), 70 (September 2006), 65 to 70 (January 2007), and 65 (February 2007) were assigned.  The Veteran was shown to receive individual and group psychotherapy as well as prescription drugs to treat his PTSD.  Put another way, when compared to findings made at the time of his hospitalization in July 2006, his mental health was shown to have vastly improved and be well-shy of the criteria necessary to support the assignment of a schedular 100 percent rating.

In a June 2006 statement, D. L. G., M.D. opined that the Veteran's depression was as likely as not aggravated by his diabetes.  Vet Center treatment records dated in 2006 and 2007 reflected that the Veteran underwent individual therapy for PTSD and showed complaints of anger, recollections of traumatic experiences, family discord, anxiety, being easily angered/upset, inability to interact with others, irritability, temper, sleep impairment, almost continuous panic attacks, and depression.       

The RO received a claim for entitlement to an increased evaluation for PTSD on March 27, 2007.  In a September 2007 rating decision, the RO awarded the Veteran a 100 percent rating for his PTSD, effective March 27, 2007.  The RO appears to have based the award on the findings of an August 2007 VA examination.  

An August 2007 decision from the Social Security Administration (SSA) indicated the Veteran was awarded entitlement to SSA disability benefits.  The document detailed that the Veteran was in receipt of disability benefits based at least in part on his service-connected PTSD, starting from March 2, 2004.  A February 2006 Functional Capacity Assessment (included in SSA records received in August 2010) noted that the Veteran could understand detailed and complex instructions and could carry out detailed and complex tasks.  Pace and concentration were noted to be somewhat limited though the Veteran could usefully perform tasks and complete a normal work week.  He was noted to have some limitations in social functioning due to depression but could accept supervision, relate appropriately to others, and work in proximity with coworkers.  Finally, it was indicated that the Veteran had no problem with adaptive skills, was able to adjust to a task setting, and could deal with change. 

In a January 2008 statement, the Veteran indicated that he wanted an earlier effective date for his service-connected PTSD.  In a June 2008 rating decision, the RO denied entitlement to an earlier effective date for the evaluation of PTSD.  The Veteran filed a NOD in August 2008, indicating that he disagreed with the decision made on his claim for entitlement to an earlier effective date for the denial evaluation of PTSD.  

In an April 2009 statement, the Veteran clarified that he was disagreeing with the effective date for the award of the 100 percent rating for PTSD. 

During his June 2010 hearing, the Veteran indicated that he continued to have nightmares, anger, and family discord since September 2006, claiming that his symptoms were the same before and after the assignment of a 100 percent rating.  He reported that he last worked in February 2002 as a professional sales representative.   

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to March 27, 2007, is not warranted for the assigned 100 percent rating for the service-connected PTSD.

In this case, the Veteran and his representative have repeatedly asserted that he is entitled to an effective date earlier than March 27, 2007, for the enumerated award.  More specifically, each has contended that evidence of record documented that he was entitled to a 100 percent rating for PTSD since 2004. 

However, as an initial matter, reference is made to the Board's November 2010 decision that determined that entitlement to service connection for PTSD earlier than February 17, 2006 was not warranted.  The award of benefits prior to February 17, 2006 would therefore be barred.  Put another way, the very earliest possible date that a 100 percent rating could be would be February 17, 2006.  The evidence does not support such a finding, however.

First, there is no evidence of any earlier pending formal claims for an increased rating for PTSD between the September 2006 rating decision that granted service connection and assigned the 30 percent rating and the March 27, 2007 claim for an increased rating.  The Board finds that the earliest date of receipt for the current pending formal increased rating claim for PTSD by the RO would be on March 27, 2007.  In so finding, the Board acknowledges the receipt of a VA treatment record dated on January 4, 2007, pertaining to PTSD, which was associated with the file after the September 2006 rating decision and could be construed as an informal claim for this specific benefit pursuant to 38 C.F.R. § 3.157.  

However, as discussed above, the January 2007 report does not contain sufficient findings to support the assignment of a 100 percent rating for the Veteran's PTSD.  The Board again notes that the criteria to support the assignment of a 100 percent schedular rating for PTSD were not shown until the Veteran's August 2007 VA examination.  The Veteran's PTSD symptomatology during the one-year period prior to January 4, 2007, simply did not more nearly approximate the criteria for the assignment of 100 percent evaluation under Diagnostic Code 9411 (excluding of course the time period in 2006 in which the Veteran has already been awarded a temporary total rating for PTSD). 

While the evidence demonstrated severe PTSD resulting in disturbed mood, disturbed sleep pattern, near continuous anxiety/panic attacks, short temper, irritability, depression, and passive suicidal thoughts, it clearly did not indicate that the Veteran's psychiatric symptomatology was productive of total social and occupational impairment during that time period, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Additionally to the specific symptomatology discussed above, the Board finds that the reported GAF scores during that time period clearly do not support the assignment of a 100 percent rating.  While the Veteran asserted that his symptoms were the same before and after the assignment of a 100 percent rating and inpatient hospitalization from July to September 2006, a September 2006 VA treatment record specifically noted that the Veteran reported a tangible improvement in his depression at that time.  


Furthermore, the Board has determined that none of the correspondence received during the one-year time period from September 2006 to September 2007 can be construed as a notice of disagreement (NOD) with the September 2006 rating decision.  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD" but may not be sufficient for a substantive appeal).  Even on liberal review, the statement received on March 27, 2007, clearly does not express disagreement or a desire for appellate review and is simply just a claim for entitlement to an increased evaluation for PTSD.  

Moreover, subsequent to the September 2006 rating decision, additional VA treatment records related to the Veteran's PTSD disability were associated with the record.  The Board has considered the application of 38 C.F.R. § 3.156(b) as well as Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  However, as entitlement to service connection for PTSD was granted in the September 2006 rating decision that matter is no longer pending.  Further, as discussed above, the Board has determined that none of the correspondence received during the one-year time period from September 2006 to September 2007 can be construed as an NOD with the September 2006 rating decision.

In this case, the date of the earliest pending informal claim for the specified benefit was January 4, 2007, and the date of the earliest pending formal claim for the specified benefit was March 27, 2007.  Evidence of record clearly showed that entitlement to a total rating for PTSD did not arise until after the receipt of these claims.  For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than March 27, 2007, for the assigned 100 percent rating for the service-connected PTSD.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an effective date prior to March 27, 2007, for the award of a 100 percent rating for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further development on the matter of whether there was CUE in the September 2004 rating decision that denied entitlement to service connection for PTSD is warranted.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC. 

In a February 2011 rating decision, the RO determined that there was no CUE in the September 2004 rating decision that denied entitlement to service connection for PTSD.  In a May 2011 Statement of Accredited Representative in Appealed Case (VA Form 646 or equivalent written statement), the Veteran's representative clearly discussed the issue of CUE in the September 2004 rating decision, asserting that service connection for PTSD was erroneously denied in the September 2004 rating decision.  The Veteran's representative went on to specifically highlight two pieces of evidence of record dated prior to the September 2004 rating decision, arguing that VA did not make a reasonable effort to clarify the evidence provided before issuing a rating decision.

An NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD" but may not be sufficient for a substantive appeal).  Further, 38 C.F.R. § 20.301(a) expressly provides that the persons authorized to file an NOD include "a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies" the NOD, and 38 C.F.R. § 20.300 further explains that a NOD must be filed with RO.  Moreover, the Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996). 

Furthermore, the United States Court of Appeals for the Federal Circuit in Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) held that, after considering "the pro-claimant nature of the veteran adjudication system" that 38 C.F.R. § 20.201 is not procedurally defective, arbitrary or capricious in substance, or manifestly contrary to 38 U.S.C.A. § 7105 or any other relevant statute and "under § 20.201, a valid NOD must contain 'terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.'"  The Federal Circuit also held that the requirement that the NOD "include terms that can be reasonably construed as a desire for appellate review, . . . serves administrative efficiency by distinguishing a request for Board review from other routine communications in the wake of a VA decision.  Assuming the veteran desires appellate review, meeting the requirement of § 20.201 is not an onerous task."  Id.  

The Board notes that the May 2001 statement submitted by the Veteran's representative, within one year of notification of the February 2011 rating decision, cannot be construed as a routine communication.  It expressed comprehensive arguments concerning the issue of CUE in the September 2004 rating decision and can be accepted as a timely NOD.  The Board is cognizant that the Veteran's representative did not refer to the February 2011 rating decision that denied CUE.  However, as discussed above, submitting a valid NOD is not meant to be an onerous task and no special wording is required, only terms that can be reasonably construed as disagreement with the RO's February 2011 determination and a desire for appellate review.

Thus, the Board finds that the May 2011 statement from the Veteran's representative is accepted as a timely NOD with the February 2011 rating decision on that issue.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  Consequently, this matter will be remanded for the issuance of a SOC. 

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a SOC addressing the matter of whether there was CUE in the September 2004 rating decision that denied entitlement to service connection for PTSD.  The Veteran and his representative are hereby informed a timely and adequate substantive appeal must be submitted as to this issue for the issue to be before the Board on appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


